Title: To Thomas Jefferson from William Short, 6 May 1826
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
May 6. 1826
It has given me infinite pleasure to hear from you by the letter which you were so good as to send by Mr Randolph, dated March 24. He gave it to me a few days ago only, on his return from Boston; having passed through this City without stopping on his way thither. I was indeed very anxious to hear of you & of your health, though unwilling to trouble you with a letter & impose on you the tax of writing.Mr Randolph seems to me to be well pleased with the result of his visit to Boston & to New York—& I hope he will have equal reason to be pleased with this City. There is certainly as much good will here towards you, I may say, respect & veneration in all parties, as there can be any where—And should there be any failure I am convinced it will come from a divergence in their opinions as to the best & most proper mode of proceeding, & not from any want of good will & desire to render service.There is to be here this afternoon, as Mr Randolph may perhaps have informed you, a small meeting among persons known to be friendly—this is as a preliminary & to prepare the proper steps for the public meeting advertised in the papers for tuesday next—I understand this to be the usage in all cases of public meetings—but as I was never at one before I can only speak from hearsay—I should hope & trust however that whatever may be done in this collective way, there can be no doubt of success in the ultimate sale of the tickets in some way or other. And the more so as it has been always understood that this is the mode which would be most agreeable to yourself.I understand from Mr Randolph that the Managers of the lotery, who from their experience are more capable of judging than any other, are sanguine as to the sale of the tickets.Mr Randolph says that he feels much awkwardness in his situation relative to these public meetings, from an apprehension of his name being improperly involved on account of his presence in the City—but his apprehension I concieve has no other foundation than that of his extreme delicacy—There can be no danger of such a circumstance unless it should be from some over zealous Marplot—of whom it is true there are often such to be found in all public meetings—but the dignity & propriety of Mr Randolphs own deportment here is such as I conceive would correct every thing of the kind.I saw with great regret the loss which the University has met with in their late Law-Professor—I was aware of the difficulty they would have in supplying his place. It will give me great pleasure if they should finally succeed in filling that important chair to your satisfaction. The University, as far as I can judge from the papers, seems to continue a prosperous cause—I pray that you may long be allowed to remain & extend your fostering care to it—Be pleased to accept my best wishes on every subject & believe me, as I am with great truth,dear Sir, truly & faithfully yoursW: Short